TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00531-CR


James King, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 001502, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on January 10, 2002.  The court
reporter previously informed the Court that the record would be completed by June 30, 2002.  The
reporter has now informed the Court that the record will be completed by July 29, 2002.
The court reporter for the 167th District Court, Mr. James R. King, is ordered to file
the reporter's record no later than July 29, 2002.  No further extension of time will be granted.
It is ordered July 5, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish